Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-14-2007

CSX Trans Co v. Novolog Bucks Cty
Precedential or Non-Precedential: Precedential

Docket No. 06-3431




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"CSX Trans Co v. Novolog Bucks Cty" (2007). 2007 Decisions. Paper 340.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/340


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               September 13, 2007

           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                          No. 06-3431

                               CSX Transportation, Inc., Appellant
                                            v.
                                   Novolog Bucks County

                      (Eastern District of Pennsylvania - D.C. 04-cv-04018)




Present: SLOVITER, ALDISERT and ROTH, Circuit Judges

       1. Motion by Appellant for Summary Action to Modify the Opinion
          of this Court filed September 5, 2007.


                                                                /s/ Carmella L. Wells
                                                                Carmella L. Wells 267-299-4928
                                                                Case Manager
Response due 09/28/07

                                    ORDER

      The foregoing motion to modify the opinion is granted.


                                                    By the Court,




                                                         /s/ Jane R. Roth
                                                                 Circuit Judge


Dated: September 14, 2007

ARL/cc: CLH; PDK; JKF; FAT